                Case 1:19-cv-11018-AT-KNF Document 95 Filed 12/28/20 Page 1 of 1




                                                                                                                  12/28/2020
                  TELEPHONE: 1-212-558-4000
                   FACSIMILE: 1-212-558-3588
                     WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                         ______________________

                                                                          LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                           BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                 BEIJING • HONG KONG • TOKYO

                                                                                     MELBOURNE • SYDNEY




                                                                               December 23, 2020

        BY CM/ECF AND EMAIL

        Hon. Analisa Torres,
           United States District Court,
              Southern District of New York,
                  Daniel Patrick Moynihan U.S. Courthouse,
                      500 Pearl Street,
                          New York, NY 10007-1312.

               Re:      Contrarian Capital Management LLC, et al. v. Bolivarian Republic of Venezuela,
                        19 Civ. 11018 (S.D.N.Y.) (rel. Nos. 18 Civ. 11940 and 19 Civ. 03123)

        Dear Judge Torres:

                       I write on behalf of Defendant the Bolivarian Republic of Venezuela (the
        “Republic”) in the above-captioned action (the “Action”). On October 1, 2020, this Court entered
        an order that, among other things, directed Plaintiffs to submit a motion for attorney’s fees by
        October 30, 2020, and the Republic to oppose any such motion by November 30, 2020. ECF No.
        74. On October 30, Plaintiffs filed their Motion for Attorney Fees (“Plaintiffs’ Fee Motion”). ECF
        Nos. 82-23. The parties have made two prior extension requests, which the Court granted. ECF
        Nos. 85-88.

                        The parties are continuing to engage in active, good faith discussions to attempt to
        reach a consensual resolution to this matter. While productive, those discussions have not yet
        concluded. In order to allow those discussions to continue, the parties have agreed to a three-week
        extension of the Republic’s time to oppose Plaintiffs’ Fee Motion. Accordingly, in an effort to
        avoid further litigation in this Action, the Republic respectfully requests that the Court extend the
        deadline for its opposition to January 18, 2021.

GRANTED. By January 18, 2021, Defendant shall submit its opposition to Plaintiffs’ motion for attorneys’
fees.

SO ORDERED.

Dated: December 28, 2020
       New York, New YOrk
